The testamentary executor of the late Mary B. Conner, who died in Nashville, Tenn., on August 30, 1922, has cited the tax collector of the parish of Orleans to show cause why a decree should not be rendered that no inheritance tax is due to the state of Louisiana by the estate of the testatrix.
The tax collector, for answer to said rule, alleges that the property of said succession, consisting of stocks in corporations domiciled here, is subject to inheritance taxes in this state according to the provisions of Act 127 of Extra Session of 1921 and of Act 51 of the Regular Session of 1918, even though the certificates are situated out of the state.
Respondent tax collector prays for judgment decreeing that said estate owes an inheritance tax to the state of Louisiana of $613.38, and that penalties are due thereon at the rate of 2 per cent. per month from 12 months after the date of the death of the decedent, until date, July 16, 1924, and 1 per cent. per month for the period between the six months after date of death to the period mentioned above. Judgment was rendered in favor of the tax collector for the parish of Orleans and against the succession of Mary B. Conner in the full sum of $613.38, with penalties as provided in law.
The testamentary executor has appealed from this judgment, and his contention here is that, as decedent was domiciled in Nashville, Tenn., and as the certificates of stocks are personal property physically located there, no tax is due under Act 127 of 1921, the Inheritance Tax Law of this state.
It is clear that the amount in dispute in this case does not exceed $2,000, and that the Supreme Court is without jurisdiction of the appeal. Const. 1921, art. 7, § 10.
It is therefore ordered that this case be transferred to the Court of Appeal for the Parish of Orleans, and that appellant pay the costs of this court.
O'NIELL, C.J., absent. *Page 672